UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 o TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-34817 COLONIAL FINANCIAL SERVICES, INC. (Exact name of registrant as specified in its charter) Maryland 90-0183739 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2745 S. Delsea Drive, Vineland, NJ (Address of principal executive offices) (Zip code) (856) 205-0058 (Registrant’s telephone number including area code) N/A (Former name, former address, and former fiscal year, if changed since last report) Indicate by check whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). xYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filer o Non-accelerated filero Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).oYesxNo Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date: As of May 13, 2013, 3,853,058 shares of common stock, par value $0.01 per share TABLE OF CONTENTS PART I FINANCIAL INFORMATION PAGE Item 1 Consolidated Statements of Financial Condition (Unaudited) 2 Consolidated Statements of Income (Unaudited) 3 Consolidated Statements of Comprehensive Income (Loss) (Unaudited) 4 Consolidated Statements of Stockholders’ Equity (Unaudited) 5 Consolidated Statements of Cash Flows (Unaudited) 6 Notes to Consolidated Financial Statements (Unaudited) 7 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 35 Item 3 Quantitative and Qualitative Disclosures About Market Risk 44 Item 4. Controls and Procedures 44 PART II OTHER INFORMATION Item 1 Legal Proceedings 45 Item 1A. Risk Factors 45 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 45 Item 3 Defaults Upon Senior Securities 45 Item 4 Mine Safety Disclosures 46 Item 5 Other Information 46 Item 6 Exhibits 46 Signatures 47 1 PART I FINANCIAL INFORMATION Item 1. Financial Statements Colonial Financial Services, Inc. CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Unaudited) March 31, December 31, (Dollars in thousands, except per share data) Assets Cash and amounts due from banks $ $ Investment securities available for sale Investment securities held to maturity (fair value at March 31, 2013 - $28,514; at December 31, 2012 - $30,924) Loans receivable, net of allowance for loan losses of $4,079 at March 31, 2013 and $4,146 at December 31, 2012 Real estate owned Federal Home Loan Bank stock, at cost Office properties and equipment, net Bank-owned life insurance Accrued interest receivable Other assets Total Assets $ $ Liabilities and Stockholders’ Equity Liabilities Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits Federal Home Loan Bank short-term borrowings - Advances from borrowers for taxes and insurance Accrued interest payable and other liabilities Total Liabilities Commitments and Contingencies Stockholders’ Equity Preferred stock, $0.01 par value; authorized 50,000,000 shares; none issued - - Common stock, $0.01 par value; authorized 100,000,000 shares; issued and outstanding 3,853,058 shares at March 31, 2013 and 3,852,791 shares at December 31, 2012 39 39 Additional paid-in capital Unearned shares held by Employee Stock Ownership Plan (“ESOP”) ) ) Retained earnings Accumulated other comprehensive income Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See notes to unaudited consolidated financial statements. 2 Colonial Financial Services, Inc. CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended March 31, (Dollars in thousands, except per share data) Interest Income Loans, including fees $ $ Mortgage-backed securities Investment securities:Taxable Investment securities:Tax-exempt Total Interest Income Interest Expense Deposits Borrowings - 11 Total Interest Expense Net Interest Income Provision for Loan Losses 42 Net Interest Income after Provision for Loan Losses Non-Interest Income Fees and service charges Net gain on sales and calls of investment securities 51 Earnings on life insurance 86 Other 9 3 Total Non-Interest Income Non-Interest Expenses Compensation and benefits Occupancy and equipment Data processing FDIC insurance premium Office supplies 45 41 Professional fees Advertising and promotions 33 43 Real estate owned, net 34 Other Total Non-Interest Expenses Income before Income Tax Expense Income Tax expense 78 Net Income $ $ Per Share Data (See Note 3): Earnings per share – basic $ $ Earnings per share – diluted $ $ Weighted average number of shares outstanding – basic Weighted average number of shares outstanding – diluted See notes to unaudited consolidated financial statements. 3 Colonial Financial Services, Inc. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Unaudited) Three Months Ended
